Pee Curiam.
Appellant has moved this court to strike the respondent’s brief from the files, for the reason that the same is unprofessional, undignified, scandalous, and abusive. Commencing the fourth subdivision of his brief, the respondent says: .“We believe we would be derelict in our obligations to the profession, if nothing else, if we were to let pass without further comment, the criticism upon the lawyers who testified for the plaintiff.” Then follow ten pages devoted exclusively to a tirade against a large number of attorneys who testified in favor of the appellant. The matter contained in these pages has no connection with the case, is of no possible interest to this court, and we cannot permit our records to be thus polluted, or made the vehicle of malice or envy. The motion to strike is granted, and the respondent will be allowed thirty days in which to submit a proper brief.